Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 5-10 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  method for compensating to a first distance between a tip of a probe and a device under test after a temperature change of the device under test, the method includes combined method steps of  providing a reflective surface on the device under test; capturing by an image taking device a first image having a probe image of the probe and a reflected image of the probe on the reflective surface at a first temperature; measuring a second distance between a reference point of the probe image and a corresponding reference point of the reflected image of the probe in the first image; changing the first temperature of the device under test to a second temperature; capturing by the image taking device a second image having the probe image of the probe and the reflected image of the probe on the reflective surface at the second temperature; measuring a third distance between the reference point of the probe image and the corresponding reference point of the reflected image of the probe in the second image; moving at least one of the probe and the device under test by a fourth distance equal to half the difference between the 2third distance and the second distance to compensate to the first distance between the tip of the probe and the device under test after the device under test is changed to the second temperature as recited in claim 1. Claims 5-10 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Boll et al (Pat# 9,804,196) disclose Probes With Fiducial Marks, Probe Systems Including The Same, And Associated Methods.
Frankel et al (Pat# 10,877,070) disclose Probes With Fiducial Targets, Probe Systems Including The Same, And Associated Methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867